Exhibit 10.36

 

SUPREME INDUSTRIES, INC.

OWNERSHIP TRANSACTION INCENTIVE PLAN

 

This SUPREME INDUSTRIES, INC. OWNERSHIP TRANSACTION INCENTIVE PLAN (the “Plan”)
was adopted by the Board of Directors of SUPREME INDUSTRIES, INC., a Delaware
corporation (the “Company”), effective as of October 25, 2011 (the “Effective
Date”).

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to advance the interests of the Company and its
stockholders and motivate and retain certain key employees in order to maximize
the proceeds received in a potential Change of Control by providing these key
employees with certain bonus opportunities in the event a Change of Control
occurs.  This Plan is intended to be compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations or other applicable guidance issued thereafter, including,
without limitation, Treas. Reg. section 1.409A-3(i)(5)(iv)(A).

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1           “Base Price” means the amount established by the Board, in its
sole discretion, as the base measurement price with respect to a share of Common
Stock for purposes of determining the Value in connection with a Change of
Control.  The “Base Price” may be the Fair Market Value, or any other amount
established by the Board, provided, however, in no event may the Base Price be
less than the Base Price established for the first grant made pursuant to the
Plan.

 

2.2           “Board” means the board of directors of the Company.

 

2.3           “Cause” for termination means “cause” as defined in any employment
agreement then in effect between the Company and the Participant, or if no such
agreement is in effect (or cause is not defined in such agreement), then (i) the
Participant’s breach or violation of a material term of this Agreement or other
agreement to which the Participant and the Company are parties (including the
Disclosure and Invention Agreement), which the Participant failed to cure within
thirty (30) days after receiving written notice detailing the allegations from
the Board; (ii) the Participant’s material failure or refusal to perform his or
her job duties or responsibilities, which the Participant failed to cure within
thirty (30) days after receiving written notice from the Board (or the board of
directors of any Subsidiary); (iii) the Participant’s gross negligence, willful
misconduct, willful breach of fiduciary duty, dishonesty, fraud, embezzlement or
theft, which the Company, in its sole discretion, consider materially damaging
to, or which materially discredits, the Company; and (iv) the Participant’s
conviction, commission, or plea of nolo contendere to any felony or other crime
involving dishonesty or moral turpitude.  Upon the giving of notice of
termination of the Participant’s employment for Cause, the Company shall have no
further obligation or liability to the Participant hereunder.

 

2.4           “Change of Control” means a change in (i) the Company’s ownership;
or (ii) the ownership of a substantial portion of its assets, as follows:

 

--------------------------------------------------------------------------------


 

(i)            Change in Ownership.  A change in ownership of the Company occurs
on the date that any “Person” (as defined in paragraph (iii) below), other than
(1) the current stockholders of the Company or their respective Affiliates,
(2) the Company or any of its subsidiaries; (3) a trustee or other fiduciary
holding securities either on behalf of a current stockholder or pursuant to an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Affiliates; or (4) an underwriter temporarily holding stock
pursuant to an offering of such stock, acquires ownership (either directly, or
indirectly through application of the attribution of stock ownership
rules described in Treasury Regulation §1.409A-3(i)(5)(iii)) of the Company’s
stock that, together with stock held by such Person, constitutes more than 50%
of the total fair market value or total voting power of the Company’s stock
(including, Common Stock and any other equity securities then outstanding). 
However, if any Person is considered to own already more than 50% of the total
fair market value or total voting power of the Company’s stock (either directly
or indirectly through application of the attribution of stock ownership
rules described in Treasury Regulation §1.409A-3(i)(5)(iii)), the acquisition of
additional stock by the same Person is not considered to be a Change of Control;
or

 

(ii)           Change in Ownership of Substantial Portion of Assets.  A change
in the ownership of a substantial portion of the Company’s assets occurs on the
date that a Person acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) total assets of the
Company (including the stock of its consolidated subsidiaries), that have a
total gross fair market value equal to at least 80% of the total gross fair
market value of all of the Company’s assets (including the stock of its
consolidated subsidiaries) immediately before such acquisition or acquisitions. 
However, there is no Change of Control when there is such a transfer to an
entity that is controlled by the current stockholders of the Company immediately
after the transfer, through a transfer to (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock; (2) an entity, at least 50% of the total value or voting power
of the stock of which is owned, directly or indirectly, by the Company; (3) a
Person that owns directly or indirectly, at least 50% of the total value or
voting power of the Company’s outstanding stock; or (4) an entity, at least 50%
of the total value or voting power of the stock of which is owned by a Person
that owns, directly or indirectly, at least 50% of the total value or voting
power of the Company’s outstanding stock.

 

(iii)          For purposes of paragraphs (i) and (ii):

 

(1)           “Person” would have the meaning given in Section 7701(a)(1) of the
Code.  Person would include more than one Person acting as a group as defined by
the Final Treasury Regulations issued under Section 409A of the Code.

 

(2)           “Affiliate” would have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to
include any equity financing of the Company, or the transactions contemplated
thereby or executed in connection therewith (including but not limited to
preferred stock equity financings with venture capital operating companies)..

 

2.5           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6           “Committee” shall have the meaning given to such term in
Section 3.1 below.

 

2

--------------------------------------------------------------------------------


 

2.7           “Common Stock” means all classes of common stock of the Company
which the Company is currently authorized to issue or may in the future be
authorized to issue (including, without limitation, the Class A and Class B
common stock).

 

2.8           “Company” means Supreme Industries, Inc., a Delaware corporation,
and any successor entity thereto.

 

2.9           “Employee” means a common law employee (as defined in accordance
with the Regulations and Revenue Rulings then applicable under
Section 3401(c) of the Code) of any Employer.

 

2.10         “Employer” means the Company or its Subsidiaries.

 

2.11         “Fair Market Value” means (i) for purposes of the establishing the
Base Price, the fair market value of a share of Common Stock as determined by
the Committee in good faith, from time to time, by any reasonable means; and
(ii) for purposes of establishing the Value in connection with a Change of
Control, the per share of Common Stock fair market value of the consideration
received by the Company (or the stockholders).

 

2.12         “Incentive Payment” means the compensation awarded by the Committee
to a Participant in connection with a Change of Control in accordance with
Section 5.2 below.

 

2.13         “Incentive Pool” means the aggregate number of shares of Common
Stock outstanding immediately prior to a Change of Control, multiplied by the
sum of (i) 7% multiplied by any Value up to $5.00, plus (ii) 8% multiplied by
any Value above $5.00 and less than or equal to $7.00, plus (iii) 9% multiplied
by Value above $7.00.  By way of example, if the Common Stock’s Base Price is
equal to $2.50 on the effective date of the Plan, and, a Change of Control
occurs where the Common Stock is sold for $9.00 per share, then the Incentive
Pool shall be equal to the number of  shares of all Common Stock outstanding on
the date of the Change of Control multiplied by $.52 (which is the sum of (i) 7%
multiplied by $2.50 (the Value up to $5.00); (ii) 8% multiplied by $2.00 (the
Value between $5.00 and $7.00) and (iii) 9% multiplied by $2.00 (the Value over
$7.00)).

 

2.14         “Incentive Pool Percentage”  means the percentage of the Incentive
Pool allocated to each Employee.  The Incentive Pool Percentage for certain
Participants shall be as set forth on Exhibit A hereto.  The remaining 12.0% of
the Incentive Pool may be allocated by the Committee among those Employees it
designates as Participants; provided that in the event any portion of this
percentage remains unallocated as of a Change of Control, then the unallocated
portion shall be reallocated on a pro rata basis among the Participants employed
as of the date of the Change of Control.  Further, in the event a Participant
forfeits his or her Incentive Pool Percentage prior to a Change of Control, and
the Committee has not reallotted such Incentive Pool Percentage by the date of
such Change of Control, then such forfeited Incentive Pool Percentage shall be
reallocated pro rata to all of the Participants employed as of the date of the
Change of Control.

 

2.15         “Participant” means those Employees set forth on Exhibit A and any
other Employee who satisfies the eligibility requirements of Article 4 of the
Plan and who is selected by the Committee to participate in the Plan.

 

2.16         “Permanent Disability” means, a Participant meets one of the
following requirements: (A) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (B) the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to

 

3

--------------------------------------------------------------------------------


 

last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.  The Company, at its
own option and expense, may retain a physician to confirm the existence of such
incapacity or disability, and the determination of such physician shall be
binding upon the Company and the Participant.

 

2.17         “Plan” means this Supreme Industries, Inc. Ownership Transaction
Incentive Plan, as amended from time to time.

 

2.18         “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item
(i) above or any limited partnership listed in item (ii) above.  “Subsidiaries”
means more than one of any such corporations, limited partnerships, partnerships
or limited liability companies.

 

2.19         “Termination of Service” means a Participant ceases to serve as an
Employee of the Company and its Subsidiaries, for any reason, provided that such
cessation constitutes a “separation from service” within the meaning of
Section 409A of the Code.

 

2.20         “Value” means, for each Award granted pursuant to this Plan, the
difference between (i) the per share value of the total cash proceeds or the per
share Fair Market Value of any other consideration received by the Company or
the Company’s stockholders in connection with a Change of Control, as determined
by the Committee, in its sole discretion, less (ii) the Base Price.

 

ARTICLE 3

 

ADMINISTRATION OF THE PLAN

 

3.1           Committee’s Establishment and Organization.  Subject to the terms
of this Article 3, the Plan shall be administered by the Board, or such
committee of the Board as is designated by the Board to administer the Plan,
which committee shall consist of at least three members (the “Committee”).  If a
committee is so designated, any member of the committee may be removed at any
time, with or without cause, by resolution of the Board, and any vacancy
occurring in the membership of the committee may be filled by appointment of the
Board.  At any time there is no committee to administer the Plan, any references
in this Plan to the Committee shall be deemed to refer to the Board. 
Notwithstanding the foregoing, if at any time there are no longer any Class B
shares of common stock outstanding (or the Class B shares of common stock no
longer have the authority to elect 2/3rds of the directors on the Board), the
Board shall make such provisions as they, in their discretion, deem appropriate
to cause one or more persons to exercise the powers of the Committee hereunder,
prior to any Change of Control or other event the result of which will be the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals who (x) at the date of this Plan were
directors or (y) become directors after the date of this Plan and whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then in office who were directors at the
date of this Plan or whose election or nomination for election was previously so
approved.

 

4

--------------------------------------------------------------------------------


 

3.2           Committee Action.  At any time there is no committee to administer
the Plan, any action of the Board with respect  to the Plan shall be taken in
the same fashion as any other Board action, and shall be subject to the same
procedural requirements as any other Board action.  In the event a committee is
designated by the Board in accordance with Section 3.1, the following shall
apply:

 

(i)            A majority of the committee shall constitute a quorum, and the
act of a majority of the members of the committee present at a meeting at which
a quorum is present shall be the act of the committee;

 

(ii)           Any action taken by the committee may be taken without a meeting,
without prior notice, and without a vote, if a consent or consents in writing,
setting forth the action so taken, shall be signed by a majority of the members
of the committee; and

 

(iii)          Prompt notice of the taking of any action by members of the
committee without a meeting by less than unanimous consent shall be given to the
members who did not consent in writing to the action.

 

3.3           Committee’s Powers.  The Committee shall have the power, in its
discretion, to take such actions as may be necessary to carry out the provisions
and purposes of the Plan and shall have the authority to control and manage the
operation and administration of the Plan.  In order to effectuate the purposes
of the Plan, the Committee shall have the discretionary power and authority to
construe and interpret the Plan, to supply any omissions therein, to reconcile
and correct any errors or inconsistencies, to decide any questions in the
administration and application of the Plan, and to make equitable adjustments
for any mistakes or errors made in the administration of the Plan.  All such
actions or determinations made by the Committee, and the application of
rules and regulations to a particular case or issue by the Committee, in good
faith, shall not be subject to review by anyone, but shall be final, binding and
conclusive on all persons ever interested hereunder.

 

In construing the Plan and in exercising its power under provisions requiring
the Committee’s approval, the Committee shall attempt to ascertain the purpose
of the provisions in question, and when the purpose is known or reasonably
ascertainable, the purpose shall be given effect to the extent feasible. 
Likewise, the Committee is authorized to determine all questions with respect to
the individual rights of all Participants under this Plan (which need not be
identical), including, but not limited to, all issues with respect to
eligibility.  The Committee shall have all powers necessary or appropriate to
accomplish its duties under this Plan including, but not limited to, the power
and duty to:

 

(i)            designate the employees of the Company and its Subsidiaries who
shall participate in the Plan;

 

(ii)           maintain complete and accurate records of all plan transactions
and other data in the manner necessary for proper administration of the Plan;

 

(iii)          adopt rules of procedure and regulations necessary for the proper
and efficient administration of the Plan, provided the rules and regulations are
not inconsistent with the terms of the Plan as set out herein.  The Committee
shall exercise its discretion hereunder in a nondiscriminatory manner;

 

(iv)          enforce the terms of the Plan and the rules and regulations it
adopts;

 

(v)           review claims and render decisions on claims for benefits under
the Plan;

 

5

--------------------------------------------------------------------------------


 

(vi)          furnish the Company or the Participants, upon request, with
information that the Company or the Participants may require for tax or other
purposes;

 

(vii)         employ agents, attorneys, accountants or other persons (who also
may be employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and

 

(viii)        perform any and all other acts necessary or appropriate for the
proper management and administration of the Plan.

 

ARTICLE 4

ELIGIBILITY

 

In addition to those Employees set forth on Exhibit A hereto, the Committee may,
but shall not be obligated to, select the particular Employees who may be
Participants and their respective Incentive Pool Percentages.  In the event a
Participant does not vest in the Participant’s Incentive Payment in accordance
with the provisions of Article 6, the Committee may, but shall not be obligated
to, designate one or more additional Employees as Participants or designate any
forfeited Incentive Pool Percentages to the Participants.  Participants may also
participate in other incentive or benefit plans of the Company or any
Subsidiary, subject to the terms and conditions of such plans.  The compensation
payable pursuant to this Plan is in addition to, and not in lieu of, any other
compensation, including severance payments, that a Employee may be entitled to
pursuant to his or her employment agreement with the Company, or pursuant to any
other plan, program or compensation arrangement of the Company.

 

ARTICLE 5

DETERMINATION OF INCENTIVE POOL AND INCENTIVE PAYOUTS

 

5.1           Determination of Incentive Pool.  On the closing date (or, if
later, the effective time) of a Change of Control, the Committee shall determine
the Value to be received in connection with the Change of Control and shall
determine the amount of the Incentive Pool available with respect to such Change
of Control.

 

5.2           Determination of Incentive Payments.  Each Participant shall be
eligible for an Incentive Payment in an amount equal to the Participant’s
Incentive Pool Percentage multiplied by the Incentive Pool approved by the
Committee in connection with a Change of Control.

 

5.3           Form and Time of Payment.  Incentive Payments to the Participants
under the Plan shall be payable as employee compensation, prior in right to any
payment to the Company’s stockholders.  Incentive Payments to the Participants
under the Plan shall be payable in the same form (e.g., cash, securities or
other property), on the same schedule, and subject to the same terms and
conditions, as that of the consideration paid to the Company or, in the case of
a transaction described in Section 2.4(i) above, to the Company’s stockholders
in connection with the Change of Control; provided that, (i) at the Committee’s
election, the Company may pay any amount payable in securities or other
property, in cash in lieu thereof, the amount of which shall be equal to the
Fair Market Value of such securities or other property (as determined by the
Committee); and (ii) a Participant’s Incentive Payment shall be paid no later
than the date that is five (5) years from the closing of the Change of Control,
as required by Treas. Reg. section 1.409A-3(i)(5)(iv)(A).

 

5.4           Allocation of Amounts to the Incentive Pool. No amounts will be
allocated to the Incentive Pool or the Plan until a transaction is consummated
and the Committee has determined, in its

 

6

--------------------------------------------------------------------------------


 

sole discretion, that the transaction constitutes a Change of Control and the
Committee has determined that amount of the Value.

 

5.5           Committee Discretion.  The Committee shall have the sole authority
for valuing the proceeds to be received in a Change of Control transaction for
purposes of determining the Value, the Incentive Pool and any Incentive
Payments.  The Committee shall utilize such methods as they in their discretion
deem appropriate in determining the Value.  The Committee shall have the sole
discretion at any time prior to the Vesting Date to increase, but not decrease,
the amount of any Incentive Pool Percentage of any Participant prior to the
effective date of a Change of Control; provided, however, in the event any
Participant fails to vest in accordance with the provisions of Section 6.2, such
Participant’s Incentive Pool Percentage shall automatically be reduced to zero.

 

ARTICLE 6

VESTING

 

6.1           No Right to Benefits.  No Participant shall have a right to any
benefit under this Plan prior to the date that a determination is made by the
Committee that a Change of Control has occurred.

 

6.2           Vesting.  Except as otherwise provided by Section 6.3 below, any
Participant who is a current Employee upon the effective date of a Change of
Control shall become one hundred percent (100%) vested in his or her Incentive
Payment.

 

6.3           Forfeiture.  If a Participant voluntarily resigns employment or is
terminated by the Company for Cause prior to a Change of Control, then such
Participant shall immediately forfeit any right to receive any Incentive Payment
upon his or her Termination of Service.  If a Participant’s employment is
terminated without Cause prior to a Change of Control, then his or her Incentive
Pool Percentage shall be forfeited on the date that is six (6) months (twelve
(12) months with respect to the Company’s Chief Executive Officer) from the date
of the Participant’s Termination of Service without Cause.

 

ARTICLE 7

AMENDMENT AND TERMINATION

 

7.1           Term.  The Effective Date of the Plan shall be as of October 25,
2011 and, unless sooner terminated by action of the Board, the Plan will
terminate on December 31, 2014 (“Termination Date”); provided, however, the term
may be extended by the adoption of a resolution by the Board extending the term
prior to the Termination Date.  If the Plan is not extended by the Board, then
on the Termination Date, all rights of Participants under this Plan shall
terminate, provided, however, than in the event a definitive, legally binding
agreement has been entered into by the Company with respect to a Change of
Control prior to the Termination Date, then the term of this Plan automatically
shall be extended solely with respect to such Change of Control until the
closing date of the Change of Control or the termination or revocation of such
agreement without the consummation of the Change of Control (as determined by
the Board in its sole discretion)(the “Extended Term”), and any Participants
holding Incentive Pool Percentages as of the Termination Date shall be entitled
to payment pursuant to this Plan upon the closing date of such Change of Control
to the extent it closes during the Extended Term.

 

7.2           Amendment and Termination.  The Company may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Plan or terminate the Plan by the adoption of a resolution by the Board,
provided, however, that no amendment or termination of this Plan shall, without
the consent of the affected Participant, decrease the amount of any Incentive
Pool Percentage of the Participant prior to the effective date of a Change of
Control.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 8

MISCELLANEOUS PROVISIONS

 

8.1           Non-Assignability.  A Participant may not alienate, assign,
pledge, encumber, transfer, sell or otherwise dispose of any rights or benefits
awarded hereunder prior to the actual receipt thereof; and any attempt to
alienate, assign, pledge, sell, transfer or assign prior to such receipt, or any
levy, attachment, execution or similar process upon any such rights or benefits
shall be null and void.

 

8.2           No Right to Continue In Employment.  Nothing in the Plan confers
upon any employee the right to continue in the employ of the Company or any
Subsidiary, or interferes with or restricts in any way the right of the Company
and its Subsidiaries to discharge any employee at any time, including without
limitation, before or after any Vesting Date.

 

8.3           Indemnification Of Committee.  No member of the Committee nor any
director, officer or employee of the Company acting on behalf of the Committee,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Committee and each director, officer or employee of the Company acting on its
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company with respect to any such action, determination or interpretation.

 

8.4           No Plan Funding.  The Plan shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company for payment of any amounts hereunder.  No Participant, beneficiary,
or other person shall have any interest in any particular assets of the Company
by reason of the right to receive a Performance Bonus under the Plan. 
Participants and beneficiaries shall have only the rights of a general unsecured
creditor of the Company.

 

8.5           Governing Law.  This Plan shall be construed in accordance with
the laws of the State of Delaware and the rights and obligations created hereby
shall be governed by the laws of the State of Delaware.

 

8.6           Binding Effect.  This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participants, and
their heirs, successors, assigns, and personal representatives.

 

8.7           Construction of Plan.  The captions used in this Plan are for
convenience only and shall not be construed in interpreting the Plan.  Whenever
the context so requires, the masculine shall include the feminine and neuter,
and the singular shall also include the plural, and conversely.

 

8.8           Integrated Plan.  This Plan constitutes the final and complete
expression of agreement among the parties hereto with respect to the subject
matter hereof.

 

8.9           FMLA Leave.       This Plan shall be administered to comply with
the Family and Medical Leave Act of 1993, as amended (“FMLA”).  Any employee of
the Company or a Subsidiary who takes leave that satisfies the requirements of
the FMLA shall, for purposes of Article 6 only, be considered actively working
with the Company or a Subsidiary during such FMLA leave; provided, however, that
nothing herein shall be construed to credit such employee with working full time
if such employee was not otherwise actually working full time prior to such FMLA
leave.

 

8

--------------------------------------------------------------------------------


 

8.10         Accounting of Compensation.  Unless otherwise specifically provided
in such benefit plan, any Performance Bonus paid to a Participant hereunder
shall not be treated as compensation paid to such Participant for the purposes
of any other benefit plan.

 

ARTICLE 9

EFFECT OF THE PLAN

 

Neither the adoption of this Plan nor any action of the Board or the Committee
shall be deemed to give any Participant any right to be granted an Incentive
Payment or any other rights.  In addition, nothing contained in this Plan and no
action taken pursuant to its provisions shall be construed to (a) give any
Participant any right to any compensation, except as expressly provided herein;
(b) be evidence of any agreement, contract or understanding, express or implied,
that the Company or any Subsidiary will employ a Participant in any particular
position; (c) give any Participant any right, title, or interest whatsoever in
or to any investments which the Company may make to aid it in meeting its
obligations hereunder; or (d) create a trust of any kind or a fiduciary
relationship between the Company and a Participant or any other person.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
October 25, 2011, by its Chief Executive Officer pursuant to prior action taken
by the Board.

 

 

SUPREME INDUSTRIES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ KIM KORTH

 

 

Name: Kim Korth

 

 

Title: President and Chief Executive Officer

 

Signature Page to OTIP

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

·      Kim Korth (CEO) will receive 24% of the bonus pool.

 

·      Matt Long (CFO) will receive 17.00% of the bonus pool.

 

·      Bob Besse (VP Sales & Marketing) will receive 11.75% of the bonus pool.

 

·      Mike Oium (VP Operations) will receive 11.75% of the bonus pool.

 

·      Tom Beard (VP Systems Management) will receive 11.75% of the bonus pool.

 

·      Jackie Daniels (VP of HR) will receive 11.75% of the bonus pool.

 

·      12% of the bonus pool will be reserved for future grant.

 

Exhibit A to OTIP

 

11

--------------------------------------------------------------------------------